Title: Thomas Jefferson to Wilson Cary Nicholas, 14 May 1819
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Monticello May 14. 19.
          
          I thank you, Dear Sir, for your kind aid in my little money embarrasments. I found, on recieving mr Gibson’s account that there were articles of debet not known to me to the amount of about 1000.D. more than I had proposed to provide for by my note for 2000.D. which render it necessary to enlarge it that much: and I avail myself with thankfulness of the kind offer of your name on the inclosed note for the farmer’s bank; which if you can procure to be discounted there you will oblige me; and I will request you to have the proceeds paid over to mr Gibson, and to drop me a line when done. your friends here are all well. Jefferson will remove to Tufton in about 10 days or a fortnight, to an unfinished house which will be a very comfortable one when done. ever & affectionately yours
          
            Th: Jefferson
          
         